Citation Nr: 1333847	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-14 910	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for hypertension, including as secondary to the bilateral foot disability.

3.  Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to the bilateral foot disability.

4.  Entitlement to service connection for colon cancer, including as secondary to the bilateral foot disability.

5.  Entitlement to service connection for morbid obesity, including as secondary to the bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a back disability, a neck disability, a bilateral foot disability (initially claimed as gout), hypertension, diabetes, colon cancer, and morbid obesity.

In June 2009, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, the Veteran orally withdrew his service-connection claims for hypertension, diabetes, colon cancer, and morbid obesity, which he later confirmed in writing. See 38 C.F.R. § 20.204 (2013).  The Board did not dismiss those claims in a formal order, however, owing to their later reinstatement.  Id., 38 U.S.C.A. § 7105(d) (West 2002).  


In November 2009, the Board denied the Veteran's claims to service connect back and neck disabilities, but the claim for a bilateral foot disability instead was remanded so that private medical records from Dr. B. in Birmingham, Alabama, could be obtained.  That development never occurred, however. in a later August 2011 decision the Board determined it would be futile for VA to continue attempting to obtain Dr. B.'s records because other evidence of record suggested these particular records had been destroyed in a fire.  And because the Veteran did not provide authorization for VA to request them directly from the doctor, any remnants simply were unobtainable.  38 C.F.R. § 3.159(c)(1), (e) (2012).  In another portion of that August 2011 decision, the Board once again remanded the bilateral foot claim, this time however so the Veteran could have a VA compensation examination.  

In April 2012, the Veteran filed a notice, with supporting evidence, indicating he had not intended to withdrawn his original claims to service connect hypertension, diabetes, colon cancer, and morbid obesity.  He alleged that his bilateral foot condition had caused or contributed to his morbid obesity, which, in turn, had caused or aggravated his hypertension, diabetes, and colon cancer.  Because those claims were not formally dismissed at the time of his withdrawal, the Board found that they were still pending, but needed additional development.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2013).

As the Veteran's bilateral foot claim required an additional clarifying medical opinion, and his newly asserted theory of entitlement for the remaining claims was based on his bilateral foot claim, all of the remaining claims were remanded to the RO via the Appeals Management Center (AMC) in an April 2013 decision.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Specifically, the RO/AMC was asked to obtain an opinion on whether the Veteran's claimed bilateral foot condition was related to his service, and if the opinion found this posited correlation, then the RO/AMC was to additionally arrange for opinions regarding the derivative claims for morbid obesity, hypertension, diabetes, and colon cancer.  The requested medical opinion was obtained in May 2013 and did not find the Veteran's bilateral foot disability to be related to his service, in any way, so the additional examinations concerning the additional disabilities claimed to be a result or consequence were not scheduled.  Instead, the RO/AMC immediately readjudicated the claims and continued to deny all of them in a June 2013 Supplemental Statement of the Case (SSOC).  So these claims have returned to the Board for further appellate review and consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran's bilateral (left and right) foot disability, hypertension, and diabetes incepted during his service, or to a compensable degree within one year after the conclusion of his service, or are otherwise related or attributable to his service.

2.  The preponderance of the evidence also weighs against finding that he has colon cancer or has at any time since the filing of this claim.

3.  As well, the preponderance of the evidence weighs against finding that his morbid obesity is a manifestation of a chronic disability that incepted during his service or is otherwise related or attributable to his service.



CONCLUSIONS OF LAW

1.  His bilateral foot disability, hypertension, and Type II Diabetes Mellitus were not incurred in or aggravated by his service, may not be presumed to have been, and are not secondarily related to his service, either, meaning caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  It is not shown he has colon cancer, much less due to disease or injury incurred in or aggravated by his service, that this cancer may be presumed to be related to his service, or that it was caused or is being aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  His morbid obesity also was not incurred in or aggravated by his service and was not caused and is not being aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because its intended purpose is still served inasmuch as the Veteran is still provided opportunity to participate meaningfully in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) observed that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2012).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess, at 486.

But a VCAA notice error is not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a VCAA notice letter sent in May 2005 informed the Veteran as to each element of notice as set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice indicated the joint obligation between VA and him to obtain pertinent evidence and information, and that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  The notice was sent prior to the initial adjudication of his claims, so in the preferred sequence.  It did not, however, provide information regarding the "downstream" disability rating and effective date elements of a pending claim for service connection.  But because the claims for service connection are being denied, no downstream disability rating or effective date will be assigned, so he is not prejudiced by this omission under Dingess.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction (AOJ) - which, here, is the RO - the Board must consider whether the Veteran has been prejudiced thereby).  See also 38 C.F.R. § 20.1102 regarding harmless errors.  In any event, he since has been provided the notice required by Dingess in a May 2013 communication, pursuant to the Board's April 2013 remand directive.  The Board finds the duty to notify therefore has been satisfied.

The VCAA further provides that VA has a duty to assist him in the development of these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty includes assistance in obtaining relevant records, including service treatment records (STRs) and other pertinent medical records, including regarding relevant evaluation and treatment since service, whether from VA or privately, as well as the provision of an examination when necessary to make a decision on the claim.  Id.  Conversely, there is no duty to assist if there is no reasonable possibility that assistance could result in substantiation of the claim.


The duty to assist in the development of these claims has been satisfied.  The Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration in this appeal.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to these claims that have not been obtained, with the exception of the records of Dr. B. in Birmingham, Alabama, which as already explained are unobtainable.

The duty to assist also, as mentioned, may include providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability, or persistent or recurrent symptoms of a disability; (2) evidence that establishes an 
"in-service event, injury, or disease," or that a disease, which manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event; but, (4) insufficient evidence to decide the claim.  The evidentiary requirement for element (3) is low.  Id.  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran attended a VA foot examination in September 2011, and an addendum opinion was obtained in May 2013.  The Board finds these examination reports, in aggregate, are adequate for adjudicatory purposes as the examiner reviewed the claims file, summarized the Veteran's relevant history, conducted the appropriate diagnostic tests, and rendered opinions supported  by explanatory rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

VA examinations and medical nexus opinions pertaining to his claims for hypertension, diabetes, colon cancer, and morbid obesity have not been provided, but the Board finds that examinations and opinions are not warranted because the McLendon standards are not met.  The evidence of record does not contain any indication that the Veteran complained of or exhibited symptoms of any of these conditions during his service, nor was he diagnosed with any such condition prior to separating from service, or within the first year following separation.  Indeed, he has made no contention as to why he believes these conditions are directly or even presumptively related to his service or otherwise date back to his service.  He claims, instead, they are secondarily related by way of his bilateral foot condition, which, as discussed in more detail below, has not itself been shown to be related or attributable to his service.  Thus element (2) is lacking for all of these remaining claims.  VA is not required in this circumstance to schedule examinations for medical nexus opinions merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); Waters, 601 F.3d at 1278 (noting that a Veteran's conclusory generalized statement that a service illness had caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations simply as a matter of course in virtually every disability case).

Element (3) is lacking as well.  None of the evidence suggests hypertension, diabetes, colon cancer, or morbid obesity are related to his active duty service, except for the fact that he has filed a claim to service connect these disabilities.  Indeed, he testified during his hearing that he thinks colon cancer may be related to his post-service occupation, however, there is no evidence he has been diagnosed with this type of cancer.  Hypertension and diabetes are not mentioned in the evidence of record until 2004, so not until over 20 years after his separation from service, and with no indication of continuing symptoms during those many intervening years.  Contrarily, the records indicate the conditions were diagnosed around that time.  Morbid obesity, standing alone and not as a manifestation of a chronic disability, is not a condition that can be service connected, as discussed in more detail below.  Although the threshold for meeting element (3) is low, it still must be met.  Given the absence of these disabilities in the STRs, or even suggestion of them, and for so long after service, the Board finds there is no indication the Veteran's hypertension, diabetes, colon cancer, or morbid obesity may be related to his service, including by way of a service-connected disability, based on the evidence of record.  Accordingly, because elements (2) and (3) are not met, a VA examination is unwarranted.  McLendon, 20 Vet. App. at 83.

Further with regards to his hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that any VLJ who chairs a hearing must fulfill the following two duties:  (1) provide a full explanation of the issues under appeal, and (2) suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant, 23 Vet. App. at 488.  Here, during the June 2009 videoconference hearing, all parties agreed that the issues under consideration, at that time, were entitlement to service connection for a neck disability, a back disability, and a bilateral foot disability, with the Veteran having supposedly withdrawn his other claims to service connect his hypertension, diabetes, colon cancer, and morbid obesity.  The presiding VLJ explained that the Veteran was responsible for showing that his claimed conditions are attributable to his service, either directly, presumptively, or secondarily by way of a service-connected disability, and the Veteran provided testimony describing when and under what circumstances his symptoms began, and that they had continued after service up until the then present.  He and his representative clearly understood that he needed to establish the required nexus or correlation between his bilateral foot disability and military service, as the arguments and testimony were focused on this very point.  Hence, they evidenced their actual knowledge of the type of evidence and information needed to 

substantiate that claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  The Board resultantly finds that the duties under 38 C.F.R. § 3.103(c)(2) have been satisfied.

In regards to the claims the Veteran withdrew and then re-introduced, the Board does not find that these claims should be remanded for another hearing.  The Veteran was provided a hearing in June 2009, during which he presented evidence on some of the issues under consideration in this decision.  He has not since requested an additional hearing to provide testimony regarding the claims he withdrew at the June 2009 hearing, although he has supplemented the record with additional evidence.  In turn, the Board has provided assistance, by way of the April 2013 remand, to develop these additional claims.  That development did not result in substantiating his claims.  He and his representative have had multiple opportunities to provide additional evidence and argument, and they have twice indicated since the April 2013 remand that they have no more evidence or argument to provide.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  It is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board is satisfied that the RO/AMC has substantially complied with the Board's November 2009, August 2011, and April 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, the RO/AMC attempted to obtain private treatment records and scheduled an appropriate VA compensation examination regarding the bilateral foot claim.  These directives were completed, to the extent possible.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claims or is in relative equipoise, meaning about evenly balanced for and against them, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claims, in which case they are denied.  Id.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As the Federal Circuit Court has observed, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).
Relevant Statutes, Regulations and Cases

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A disease or disability is considered to have been "aggravated" by service when it has increased in severity during service beyond its normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Certain specific diseases listed in 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  The Federal Circuit Court, however, rather recently held that this notion of continuity of symptomatology only can be alternatively used to establish this required linkage between the current condition and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is recognized as a chronic disease under § 3.309(a), so, to the extent the Veteran has this disease, his claims will be adjudicated with this in mind.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, although, as mentioned, not always, required to associate the claimed condition with a service-connected disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

So service connection may be established either by showing direct service incurrence or aggravation pursuant to Shedden, by using applicable presumptions, if they are available, or by showing the claimed condition is secondary to a service-connected disability.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


In adjudicating claims, the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

Entitlement to Service Connection for Bilateral Foot Disability

The Veteran asserts that his bilateral foot disability began while he was in service.  He contends that long marches caused his feet to blister and hurt, causing him to be unable to wear boots for a period of time.  He said that he complained about his feet on several occasions, but no one listened.  He also said he was placed on profile because of his feet.

He entered active duty in August 1980 with no complaints or history of foot troubles.  His feet were clinically evaluated as normal, and he was rated a "1" in each aspect on his PULHES profile.

Nearly 3 years later, in June 1983, he complained of irritation of the skin between the toes of his right foot of approximately two weeks duration.   Athlete's foot was diagnosed.


During his separation examination, about a week later, he made no complaints referable to his feet.  He indicated he was in "good health," and his feet were clinically evaluated as normal.  It was noted his skin was not normal, as he had tinea pedis (athlete's foot).  He was rated a "1" in each aspect on his PULHES profile.  His military service ended in August 1983.

In April 2005, he was seeking documentation from his physician indicating he could not work, but the physician indicated there was no medical indication of disability to that degree.

In a December 2005 statement, the Veteran said his feet began causing him trouble in 1982, while at Fort Lee in Virginia.

In June 2009, he testified that he was diagnosed with gout of the feet during service.  

In January 2010, the Veteran's podiatrist, Dr. S.R., provided an opinion.  He diagnosed the Veteran with osteoarthritic changes due to age and possible early trauma, diabetic neuropathy, and plantar fasciitis (PF).  He indicated that PF could have been acquired in service, which would explain the pain that the Veteran indicated he felt during service, as well as his current pain.  He did not think diabetic neuropathy was related to service.  Dr. S.R. noted that he had no personal knowledge of the Veteran's symptoms or complete medical history since separation from service, but that he did have access to some medical records.  He also indicated he saw no evidence of gout in the Veteran's feet.  

At the conclusion of the September 2011 VA examination, the VA examiner diagnosed hammertoes, tinea pedis, diabetic neuropathy, and PF.  The Veteran said that his feet began hurting in service due to the long road marches.  He said that his feet have continuously burned, itched, and hurt since service.  But the examiner determined the Veteran's current diagnoses and pain were not related to the pain felt during service, because he only had skin problems on his feet during service, referring to the tinea pedis.  And she explained that his tinea pedis would not contribute to his foot pain.

In September 2011, Dr. S.R. noted that the Veteran's pain and burning in his feet diminished after he began wearing custom diabetic orthotic shoe inserts.  

In July 2012, Dr. S.R. provided a second opinion.  He explained that PF is easily confused with flat foot, which the Veteran does not have.  He further indicated that the pain the Veteran currently describes experiencing is exactly the same as the pain he described experiencing in service, and is consistent with PF.  The pain has continued since service, and therefore the Veteran incurred PF while in service.  He said that the Veteran's PF was aggravated by marching in boots without the proper treatment during service.

In a July 2012 statement, the Veteran reasserted that his foot problem began due to road marches in Korea in 1981.

At the conclusion of a May 2013 VA examination, the examiner diagnosed hammertoes and tinea pedis and noted the Veteran was also diagnosed with arthritis, PF, and diabetic neuropathy.  During the examination, the Veteran complained of burning, tingling, and pain in both of his feet.  He said that his feet began hurting due to long road marches, and he was placed on profile in 1982 because of his foot problems, during which time he was required to wear sneakers instead of boots.  He said that his pain has continued since service, and even had increased.  He also reported that he had previously been diagnosed with gout, but that he did not have a copy of that medical record because it was lost in a house fire.

Regarding the determinative issue of etiology, the May 2013 VA examiner opined that the Veteran's current bilateral foot diagnoses are not related to his service.  She observed that he was diagnosed with athlete's foot in June 1983, and that his feet were evaluated as normal that month, but that she did not see any indication in the records that he was placed on profile due to his feet (as he alleges).  She also commented on Dr. S.R.'s diagnosis of PF, noting that people that are overweight are at a higher risk of PF.  [This is significant since one of the Veteran's other claims is for morbid obesity.]  She did not agree with Dr. S.R.'s opinion that the Veteran had PF while in service, because there was no evidence that he complained of pain in service, only of skin irritation attributed, instead, to athlete's foot.  She said that tinea pedis (athlete's foot) generally has a good prognosis if appropriately treated.  So based on the STRs, the examiner opined that the Veteran's pain, from PF and diabetic neuropathy, was not likely related to his service.  

Based on this collective body of evidence, the Board finds that the preponderance of this evidence is against finding that any of the Veteran's current diagnoses are related to, the result of, or aggravated by his service.  

The Veteran's statements that his bilateral foot disability began in service, that he complained about it many times and was placed on profile for it, that it was diagnosed as gout while in service, and that it has continued to be symptomatic since service are not probative.  He is competent to report his own personal experiences, including symptoms that are non-medical in nature (such as a rash, blisters, or pain) and their duration.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  

His STRs, however, do not support these assertions.  Only one STR documents any sort of foot complaint, in June 1983 for skin irritation between the toes of the right foot in particular - but not also of associated pain.  About a week later, he completed a Report of Medical History in which he denied any foot troubles.  And the only relevant objective finding during that examination was the tinea pedis (athlete's foot) previously treated.

This notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as treatment records (e.g., STRs).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited (i.e., in non-combat scenarios), such as in this case, the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  

In this circumstance, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana): 

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, 24 Vet. App. at 440, citing to McLendon v. Nicholson, 20 Vet App. 79, 85 (2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues." See Kahana, 24 Vet. App. at 440, citing to Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).


Here, the records concerning the Veteran's service appear to be complete, certainly in relevant part.  He has not alleged that any records are missing or that his STRs are incomplete.  He also has not provided any specific dates or time frames, making it difficult to discern whether any are missing.  However, he was in active duty service from August 1980 to August 1983, and the file contains various records from each of the years 1980 through 1983, including both routine and emergency care.  Without any suggestion, much less overt indication, that something is missing, the Board finds the STRs are complete in relevant part.  

The Board also finds that multiple complaints of bilateral foot pain, which purportedly lead to a limited duty profile and a direction to refrain from wearing his boots and instead to wear sneakers, and an eventual diagnosis of gout would all have been recorded in his STRs had these events in fact occurred.  Because there is nothing in the STRs suggesting that any such repeated complaints were made, that he was placed on profile, or that he was diagnosed with anything other than tinea pedis, the Board does not find it credible his feet were painful, as opposed to the skin irritation between his toes, or that he complained about painful feet and was placed on profile, or that he was diagnosed with gout.  The records generally contradict his assertions regarding chronic or persistent pain during his active duty.  Indeed, he was provided an opportunity to complain about his feet during his military separation examination, and he expressly denied having any symptoms; instead, he noted he was in "good health."  During that examination, his tinea pedis was observed but, otherwise, his feet were evaluated as normal, and he was rated a "1" in each aspect of his PULHES profile.  See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service)).  The Board places more weight on his contemporaneous records from service than on more recent statements made in regard to a claim for benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).  

This evidence is especially probative because his STRs, including the entrance and separation examinations, were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, his statement in regards to his multiple complaints about feet pain and no one listening contradicts his statement that he was placed on profile for the problem.  He could only have been placed on a profile if there first was acceptance and acknowledgment of a problem warranting this special designation.  These statements are inconsistent with each other, reducing their credibility.  Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  

For these reasons and bases, the Board also does not find it credible that his pain started in service and has continued or persisted to the present day.  


Additionally, the record shows he outright asked his physician to draft a medical opinion indicating that he is disabled because he no longer wanted to work.  Comments like this further diminish his credibility.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because he is an interested party; his personal interest, however, may affect his credibility).

Dr. S.R.'s positive nexus opinions regarding PF are not probative either.  The January 2010 opinion that PF "could" have been acquired in service is speculative and insufficient to support a finding of service connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  

In July 2012, Dr. S.R. opined that the Veteran did acquire PF in service, that it was aggravated by the long road marches, and that he still has it to this day, also noting it is often misdiagnosed as pes planus (flat feet), which the Veteran does not have.  But even this additional opinion also is not probative because it was based on the Veteran's statements that he has had the same pain in his feet since he was in service.  The Board does not find his assertions of continuing pain since service to be credible, and therefore is not bound to accept any medical opinions that are predicated on that as fact.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  See, too, Coburn v. Nicholson, 19 Vet. App. 427 (2006), and Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, this opinion essentially posits that PF is a chronic condition that, although undiagnosed in service, was present and subsequently aggravated in service, and the Veteran's continuous pain since service is evidence of that fact.  Even if the Board did find the Veteran's assertions of continuous pain since service to be credible, PF is not listed among the chronic conditions found under 38 C.F.R. § 3.309(a), and so cannot be service connected merely upon a showing of continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The VA examiner's opinions provide the most probative evidence, which are against service connection.  The Board sees that she largely based her opinion on the absence of any notation of relevant complaints in the Veteran's STRs, which, though a relevant consideration for sure, is not altogether dispositive of whether the Veteran necessarily was experiencing relevant symptoms at that time.  However, the Board has found his assertions regarding his complaints of pain and continuing pain to be not credible.  She observed the Veteran did not complain of pain in service, only of skin irritation.  He has not asserted that he hurt his feet in any way, other than by taking part in long road marches, which the examiner considered in rendering her unfavorable opinions.  She found nothing in the record to indicate that the long road marches during service caused any long-term injury, and she did not find the Veteran's PF to be otherwise related to his service.  38 C.F.R. § 3.303(d).  She did not agree with Dr. S.R.'s opinion that PF had incepted in service because the Veteran did not complain of pain in his feet during his service, only instead of skin irritation between the toes of his right foot especially, which in turn resulted in the diagnosis of tinea pedis (athlete's foot).  She added that diabetic neuropathy, which the Veteran also has, was also unrelated to his service; instead, she explained, it is due to his diabetes, in other words, a complication of the diabetes, which has not been service connected, as discussed in more detail below.

The VA examiner did not comment on arthritis, however, it has been attributed to the Veteran's age by Dr. S.R.


There is no other evidence in the file that probatively outweighs the VA examiner's unfavorable opinions.  Service connection cannot be established under the three-part test for direct-incurrence as set forth in Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Of the Veteran's current bilateral foot diagnoses, arthritis is considered "chronic" under 38 C.F.R. § 3.309(a).  Therefore, the Board additionally has considered whether service connection is established by way of the presumptions set forth in 38 C.F.R. §§ 3.307(a), 3.309(a) and 3.303(b).  Under section 3.307(a), a chronic disability is presumed to be service connected if it manifests to a compensable degree within the first year following service.  The Veteran separated from service in 1983, and the competent and credible evidence does not show arthritis in any joint until 2010, well more than one year following his separation from service.  Under section 3.303(b), if a chronic condition was shown in service and then subsequently manifested after separation from service, it will be presumed to be service connected unless clearly attributable to other ("intercurrent") causes.  But the evidence does not show that he was diagnosed with arthritis during his service or even, as mentioned, within the year after its conclusion.  He has asserted he was diagnosed with gout, a type of arthritis, during his service; however, the Board does not find that assertion credible given there is no suggestion of this condition's presence during his service.  Thus, because this disease was not initially "noted" during his service, it cannot be service connected based on a continuance of associated symptoms.

As the preponderance of the evidence is against this claim, and not in relative equipoise or in favor, the benefit-of-the-doubt rule does not apply, and the Board must deny this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Entitlement to Service Connection for Hypertension, 
Type II Diabetes Mellitus, Colon Cancer, and Morbid Obesity

The Veteran claims he is entitled to service connection for hypertension, diabetes, colon cancer, and morbid obesity, all as secondary to his bilateral foot disability.  He asserts his painful feet prevented him from exercising and staying fit, which in turn led to his morbid obesity, which in turn caused or aggravated his hypertension, diabetes, and colon cancer.  But as already discussed, the preponderance of the evidence is against finding that his bilateral foot disability is related to his service, therefore service connection cannot be established secondarily for these remaining conditions by way of this disability.  If, as the Board has determined, the bilateral foot disability is unrelated to his service, then so, too, are these derivatively claimed disabilities unrelated to his service by way of the bilateral foot disability.

Also, after analyzing the evidence for alternative direct service connection and service connection by way of presumptions, the Board finds that service connection is not warranted for these claims on these other possible bases either.

The Veteran began serving on active duty with no complaints or history concerning his blood pressure, sugar in his urine, or rectal diseases.  His blood pressure reading was 124/ 60, and his vascular system was clinically evaluated as normal.  A urinalysis to detect sugar in the urine was negative, and his endocrine system was clinically evaluated as normal, as was his anus and rectum.  He weighed 153 pounds.

During service, two urinalyses were negative for glucose.

Upon separation, he again acknowledged no history of trouble with his blood pressure, sugar in his urine, or rectal diseases.  He further indicated he was then in "good health."  His blood pressure reading was 120/ 60, he weighed 158 pounds, and his vascular system was clinically evaluated as normal.  A urinalysis to detect sugar in the urine again was negative, and his endocrine system was clinically evaluated as normal, as was his anus and rectum.

The Veteran's private podiatrist noted the Veteran had colon surgery in 1995.

In March 2004, the Veteran reported he had been diagnosed sometime in the past with borderline diabetes and hypertension.  He was taking no medication for these borderline conditions, but was given prescriptions for both during that visit.  He said that he knew he was not eating the way he should, and that he also was not exercising.  He weighed 257 pounds and was referred to a nutrition clinic.  His blood pressure reading was 174/104.  He was noted to have external hemorrhoids.  See VA treatment record dated March 29, 2004.

In October 2004, he reportedly had started walking for exercise and was trying to bring his weight down.

In April 2005, he was noted to be "morbidly obese."  His body mass index was 34.

In August 2010, it was noted that he had a tendency to eat when stressed, and to take in calories in the form of potato chips.  He weighed 284 pounds.

May 2011 medical records confirm he is diagnosed with hypertension and Type II Diabetes Mellitus.  He weighed 288 pounds.

In January 2012, he weighed 283 pounds.

Based on the foregoing collective body of evidence, the Board finds the preponderance of the evidence is against service connection for any of these remaining disabilities.


It is undisputed the Veteran has current diagnoses of hypertension, diabetes, and morbid obesity.  Conversely, the evidence does not indicate when, or if, he has had colon cancer (as opposed to surgery on his colon).  The first prong of Shedden, that there must be evidence of a current disability in order to establish entitlement to service connection, is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if it resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But without a current diagnosis of colon cancer, or indication he has had it since the filing of this claim, he cannot be awarded service connection for that disability.  38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim).  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328   (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  For these reasons and bases, the claim for colon cancer has no merit.

The preponderance of the evidence also is against finding that the Veteran's current hypertension and diabetes are related to active duty service, as neither the second nor the third prongs of Shedden are met.  Primarily, neither the evidence nor he points to in-service incurrence or aggravation of a relevant disease or an injury that would lead to these current diagnoses.  Indeed, medical records show he admittedly was in good general health during his service, including when exiting, and that his vascular and endocrine systems were normal at separation, as shown by the results of diagnostic tests.  He was found to be in a high level of fitness according to his PULHES profile on his separation examination.  Odiorne v. Principi, 3 Vet.App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Further, there is no evidence of a nexus between these disabilities and his service.  He asserted secondary service connection was warranted based on his bilateral foot disability, which is no longer applicable as his claim to service connect a bilateral foot disability is being denied.  Accordingly, service connection cannot be established under the three-prong test set forth in Shedden.

Nor can service connection for hypertension and diabetes be established via the presumption of chronicity.  Both hypertension and diabetes are considered chronic conditions under 38 C.F.R. § 3.309(a), however, there is no indication these conditions were diagnosed during his service or manifested to a compensable degree within one year of his separation from service under 38 C.F.R. § 3.307(a)(3).  Indeed, the conditions were described as "borderline" in 2004, when he was first prescribed medication to treat them.  None of the evidence indicates relevant symptomatology any earlier than 2004, which is over 20 years following separation from service.  Accordingly, service connection cannot be established based on a presumption.  

In regards to morbid obesity, being grossly overweight, as a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2012).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Here, the evidence of record does not show or suggest the Veteran has a chronic disability that is manifested by obesity.

Instead, his morbid obesity is shown to be an unfortunate result of lack of appropriate exercise, diet, etc.  And, to reiterate, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in actual disability.  See 38 U.S.C.A. §§ 1110, 1131. The evidence here does not reflect that the Veteran has a disability manifested by obesity.  In the absence of proof of current disability, the claim of service connection may not be granted.  See 38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim).  Thus, service connection for obesity is not warranted.

Accordingly, the preponderance of the evidence is against his claims of entitlement to service connection for hypertension, diabetes, colon cancer, and morbid obesity, so the benefit-of-the-doubt doctrine does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim of entitlement to service connection for bilateral foot disability is denied.

The claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for Type II Diabetes Mellitus is denied.

The claim of entitlement to service connection for colon cancer is denied.

The claim of entitlement to service connection for morbid obesity is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


